       Case 4:17-cr-00139-MWB Document 415 Filed 04/30/20 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,               )      CRIMINAL NO. 4:17-CR-139-4
                                        )
                                        )      (BRANN, D.J.)
       v.                               )
                                        )      (ARBUCKLE, M.J.)
JUSTIN DANIEL LOUGH,                    )
              Defendant                 )
                   ORDER ON COVID-19 BAIL DECISION
                              (Doc. 403)

      The Defendant’s Request for an in-court hearing on bail (Doc. 406) is

DENIED. In accordance with the accompanying Memorandum of this date, the

Motion for Bail (Doc. 403) is DENIED.

Dated: April 30, 2020                       BY THE COURT

                                            s/William Arbuckle
                                            William Arbuckle
                                            U.S. Magistrate Judge




                                 Page 1 of 1
